Citation Nr: 9909228	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from October 1943 to June 1946.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs ( VA) Regional Office (RO) in Portland.

In January 1997, the Board denied the veteran's claims of 
entitlement to service connection for a left knee disorder, 
scarlet fever, rheumatic fever, and the residuals of a head 
injury.  The Board also found that the veteran had not 
reopened his claims of entitlement to service connection for 
hypertension and hearing loss.  The Board remanded the issue 
herein concerned for specific development.


FINDING OF FACT

The claim for entitlement to a service connection for malaria 
is not supported by cognizable evidence that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for malaria is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran served in the 
Pacific and was given various prophylactic medications.  It 
is not specifically shown that he was given malaria 
prophylaxis.  Service records show no complaints or diagnosis 
of malaria, or symptoms thereof.  

The veteran was seen in November 1943 for headaches, chills 
fever and general malaise and catarrhal fever was diagnosed.  
He was sent back to duty two days later.  The separation 
examination made no reference to his having had malaria, 
although it indicated that he had a history of scarlet fever 
in 1943.

Available clinical records from VA and private sources for 
periods after service including for other problems in 1978 
and 1979 show no reference to malaria or symptoms referable 
thereto.

The veteran initially filed a claim for service connection 
for malaria in 1992.

The veteran's sister, who is a physician, reported in 1992 
that she recalled he had been treated for malaria soon after 
separation from service by their father, also a physician.  
She recalled they had discovered he had malarial symptoms 
every summer when he was likely to become heated and then 
chilled.  She reported that even while being seen at Weimar 
Institute the veteran had been said to have malaria, an 
episode suppressed by a physician, Dr. Gregory, by the use of 
Chloroquine before which he had used Atabrine.  The veteran's 
sister also recalled he indicated he had not been given 
mosquito or anti-malarial protection in service.

The veteran underwent several evaluations at the Weimar 
facility in 1989 and into the 1990's, reports from which are 
in the file.  He reported a history of malaria since 1944, 
which was duly noted.  In September 1989, he reported to the 
facility stating that he had started fever and chills the 
prior Friday.  His spleen was tender.  He was diagnosed, 
without apparent pathological evaluation, as having malaria 
and given Chloroquine.  Later in September 1989, it was said 
that the malaria "seems to be gone".  The evaluation report 
showed a history of malaria since 1944 but no physical 
findings of clinical or laboratory evidence (although 
numerous serial and extensive laboratory tests were done) 
without recurrence.  There was no medical evidence submitted 
showing residuals of malaria.

The veteran's brother, a physician, has reported a number of 
symptoms over the years, but does not specifically address or 
attribute malaria to service or refer to specific testing for 
the infection.

In recent correspondence, the veteran has asserted that his 
father did certain blood tests soon after he returned from 
overseas and found parasites of malaria and made him look at 
the cells so he would know what they looked like.  

The Board remanded the case on the issue of service 
connection for malaria for acquisition of all post-service 
clinical records showing malarial treatment, and for the 
veteran to have a VA examination to determine if he currently 
has malaria which may be related to service.

The veteran subsequently and emphatically declined further VA 
evaluation in that regard, and stated that if any other 
records were needed, they could be obtained from Dr. Daniels 
at the Salem Clinic.

Records were subsequently obtained from Dr. Daniels which 
showed care for a number of problems none of which were 
malaria. 


Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Grottveit, op. cit.; Magana v. Brown, 
7 Vet. App. 224, 227 (1994); Heuer v. Brown, 7 Vet. App. 379, 
380 (1995).  However, a lay statement may be made which 
relays the visible symptoms or a disease or disability [See 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991)]; after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  It has also been determined that a well-grounded 
claim requires three elements: (1) medical evidence of a 
current disability; (2) lay or medical evidence of a disease 
or injury in service; and (3) medical evidence of a link 
between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

Malaria may be presumptively service connected as a tropical 
disease if manifest to a compensable degree of 10 percent or 
more within one year after tropical service or at a time when 
standard accepted treatises indicate that the incubation 
period commenced during service.  Resultant disorders or 
disease originating because of therapy administered in 
connection with a tropical disease or as a preventative may 
also be service connected. 38 C.F.R. § 3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit.  

The Court further concluded that "satisfactory" evidence 
meant "credible" evidence as characterized in Caluza, 
supra, aff'd, 78 F.3d 604 (Fed.Cir. 1996); see also Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is clearly beyond expertise or inherently 
incredible or beyond the competence of the witness, see also, 
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 
Vet. App. 19 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit, op. cit.; Black v. Brown, 10 Vet. App. 279 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Goss v. Brown, 9 
Vet. App. 109, 113, 115 (1996); YT v. Brown, 9 Vet. App. 195, 
201 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

Under 38 U.S.C.A. § 1154(a), in each case where a veteran is 
seeking service connection for any disability due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
See Horowitz v. Brown, 5 Vet. App. 217, 221 (1993).  

Finally, with regard to medical opinions, in LeShore v. 
Brown, 8 Vet. App. 406 (1995), the Court held that:

(e)vidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  Such 
evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (as 
to determination of well groundedness) 
and Justus v. Principi, 3 Vet. App. 510, 
512 (1992) (as to determination of 
whether there is new and material 
evidence for the purposes of reopening a 
claim), because a medical professional is 
not competent to opine as to matters 
outside the scope of his or her 
expertise, and a bare transcription of a 
lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

As the Board noted earlier, the appellant's case was remanded 
to the RO in January 1997 for the purpose of assisting the 
veteran in the development of his claim for service 
connection for malaria.  The development consisted of 
association with the claims file of any other evidentiary 
materials relative to treatment of the veteran for malaria 
and VA examination.  

The additional medical evidence, as noted above, was not 
informative as to treatment for and diagnosis of malaria, and 
the veteran specifically declined to report for a VA 
examination.  Through his apparent lack of cooperation, the 
claimant effectively frustrated the RO's attempt at the 
Board's direction to assist under 38 U.S.C.A. § 5107(a).  
Olson v. Principi, 3 Vet. App. 480 (1992).  The duty of VA to 
assist is not always a one-way street, the appellant has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran must be prepared to meet his obligations by 
cooperating with the efforts of VA to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson, 3 Vet. 
App. 480.  In view of the veteran's lack of cooperation in 
the development of his claim, the Board has no alternative 
but to consider his appeal on the basis of the evidentiary 
record.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for malaria 
must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

With regard to the veteran's claim for service connection for 
malaria, the Board's review of the evidentiary record 
discloses that there are no objective clinical data of record 
to reflect that the veteran has ever had a confirmed case of 
malaria either in service or post service.  On the other 
hand, it appears clear that on more than one occasion, he has 
had fever and chills, and has been given Atabrine, 
chloroquine phosphate, primaquine phosphate or one of several 
other quinine derivative medications and his symptoms ceased 
rather rapidly.  

This is in no way tantamount to his having had malaria, but 
rather that his symptoms responded to given targeted therapy, 
which could have been one of any number of etiologies.  
Malaria is a specific diagnosis reflective of the presence of 
a given parasitic infestation and resultant disease process, 
all of which is based upon definitive laboratory tests.  In 
that regard, only the veteran (recently) reports that he was 
ever given a blood test which confirmed the malarial disease 
process, and that occurred sometime in the 1940's.  

The veteran describes having fever and chills, and he and his 
siblings, who are physicians, note that he was treated for 
malaria by their father, also a physician.  More recently, 
even in 1989, when he complained of developing fever and 
chills and was given Chloroquine and had a history of taking 
Atabrine in the past, no tests were undertaken to see if he 
had malaria.  The clinical notation was that he had a history 
of malaria since 1944.  However, a restatement of medical 
history by a medical examiner unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, op. cit. 

There is no other medical evidence showing malaria or 
residuals of malaria.  More importantly, there is no 
competent medical evidence of record showing that the veteran 
currently has residuals of malaria linked to his active 
service more than 50 years earlier.  Therefore the claim for 
service connection is not well grounded pursuant to Brammer. 





As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
malaria must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to service 
connection for malaria.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  In this regard, the Board 
reiterates that additional evidence cited by the veteran and 
associated with the claims file was negative for a finding of 
malaria or residuals thereof linked to service.  It is well 
at this time to again mention that the veteran has 
specifically refused to report for a VA examination to 
ascertain whether he has residuals of malaria which may be 
linked to his period of service.

In fact, when asked for supportive evidence, the veteran 
unequivocally declined any additional assessment [which as 
was firmly stated at the time of the Board remand, would have 
included various tests to determine whether he had residuals 
of malaria, and an assessment as to whether the malaria was a 
result of service]; and stated that if further records were 
required, a specific physician should be contacted.  In fact, 
although not mandated within requirements for such a claim 
absent established well-grounding, this suggestion was fully 
executed by the RO and the records obtained from that 
physician were entirely without objective signs of malaria 
including as a result of service.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for malaria, the doctrine 
of reasonable doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for malaria, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


